NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10488

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00348-GMN

 v.
                                                MEMORANDUM*
RICARDO DAVALOS-CASTILLO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Ricardo Davalos-Castillo appeals from the district court’s judgment and

challenges the 27-month custodial sentence and one-year term of supervised

release imposed following his guilty-plea conviction for being a deported alien

found unlawfully in the United States, in violation of 8 U.S.C. § 1326. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Davalos-Castillo contends that the district court procedurally erred by

relying on clearly erroneous facts regarding his likelihood of reentering the United

States and his criminal history. He also contends that the court failed to calculate

the applicable Guidelines range for his supervised release term and erroneously

believed that the Guidelines recommended imposition of a term of supervised

release. We review for plain error, see United States v. Valencia-Barragan, 608
F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none. The court’s

factual findings and inferences were supported by the record. Moreover, the

record reflects that the court adopted the presentence report’s calculation of the

Guidelines range for supervised release and understood that the Guidelines

recommend against imposition of supervised release for a deportable alien.

      Davalos-Castillo also contends that his sentence is substantively

unreasonable in light of the pre-indictment delay, his cultural assimilation, and

other mitigating factors. The district court did not abuse its discretion. See Gall v.

United States, 552 U.S. 38, 51 (2007). The 27-month sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Davalos-Castillo’s immigration and criminal history.

See Gall, 552 U.S. at 51. Furthermore, the term of supervised release is




                                          2                                     16-10488
substantively reasonable in light of the need for deterrence. See U.S.S.G. § 5D1.1

cmt. n.5; United States v. Valdavinos-Torres, 704 F.3d 679, 693 (9th Cir. 2012).

      AFFIRMED.




                                         3                                  16-10488